OPINION OF THE COURT
TED P. COLEMAN, Circuit Judge.
The Court dispenses with oral argument herein pursuant to Fla. R. App. P. 9.320.
The sole issue in this case is whether a law enforcement officer failed to comply with F. S. 901.19, the “Knock and Announce” statute, when entering the appellant’s house to assist a probation officer in serving a warrant on the appellant.
The statute, entitled “Right of officer to break into building,” simply requires an officer to announce his authority and purpose before using necessary and reasonable force in entering any building or property. Since there was no forced entry in this case it does not matter that the prerequisite announcement was not made. Koptyra v State, 172 So.2d 628 (Fla. 2d DCA 1965).
*8It is also noted that the officer in this case was accompanying a probation officer who clearly has the authority to arrest a probationer and to whom the cited statute does not expressly apply.
The order of the trial court dismissing the charge of resisting an officer without violence is reversed and this cause is remanded to the County Court for proceedings consistent with this opinion.
Motions for rehearing will not be entertained. The Clerk is directed to issue its Mandate forthwith.
DONE AND ORDERED in Chambers at Orlando, Orange County, Florida, this 21st day of July, 1989.